                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

MAURICE TRAMMELL                                                                      PLAINTIFF

v.                                    Civil No. 4:18-cv-04102

OFFICER RAUCH, Hempstead County; and
OFFICER PENEGRASS, Hempstead County                                               DEFENDANTS

                                             ORDER

       This is a civil rights action filed pro se by Plaintiff, Maurice Trammell, under 42 U.S.C. §

1983. Before the Court is Plaintiff’s failure to keep the Court informed of his address.

       Plaintiff filed this 42 U.S.C. § 1983 action pro se on June 29, 2018. (ECF No. 1). The

same day, the Court entered an order granting Plaintiff’s in forma pauperis application. (ECF No.

3) and informing Plaintiff that he was required to immediately notify the Court of any change of

address and that the failure to do so would result in dismissal of this case. On November 1, 2018,

the Court entered an order directing Plaintiff to provide Defendants with responses to discovery

requests by November 15, 2018, and warning Plaintiff that failure to comply with the order would

result in the dismissal of his case. (ECF No. 13). On November 5, 2018, the Court’s scheduling

order that was sent to Plaintiff at his address of record—Hempstead County Detention Facility,

312 South Washington Street, Hope, AR 71801—was returned as undeliverable. On November

13, 2018, the order entered November 1, 2018, that was sent to Plaintiff’s address of record was

returned as undeliverable.   (ECF No. 15).

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). Local Rule 5.5(c)(2) states in pertinent part:


                                                 1
       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently.
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       More than thirty (30) days have passed since the order requiring Plaintiff to respond to

discovery requests was entered, and Plaintiff has not complied with the order. (See ECF No. 16)

Further, Plaintiff has failed to keep the Court informed of his current address and failed to

prosecute this case. Therefore, pursuant to Local Rule 5.5(c)(2), the Court finds that this case

should be dismissed.

       Accordingly, Plaintiff’s Complaint against Defendants Officer Rauch and Officer

Penegrass (ECF No. 1) is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 16th day of January, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             United States District Judge




                                                2
